Pfeifer, J.,
dissenting.
{¶ 25} The majority opinion ignores the boldface terms in the policy language at issue. Those boldface words have specific definitions within the policy. The policy’s definition of “family member” turns the majority’s interpretation of the policy on its head.
{¶ 26} The policy language at issue includes as an “insured” for underinsured motorist coverage:
{¶ 27} “1. You or any family member.
{¶ 28} “2. Any other person occupying your covered auto who is not a named insured or an insured family member for uninsured motorists coverage under another policy.”
{¶ 29} “Family member,” as a boldface term, has a specific definition for use within the policy. That definition reads:
{¶ 30} “ ‘Family member’ means a person related to you by blood, marriage or adoption who is a resident of your household. This includes a ward or foster child who is a resident of your household.”
{¶ 31} Pursuant to the majority’s interpretation of the policy, Slattery would be insured under Wohl’s policy as long as another UM policy did not include him as a named insured or as an insured family member. But that interpretation does not hold up under the definitional portion of the policy.
{¶ 32} By definition, a “family member” is a member of Wohl’s family. Thus, only Wohl’s family members who are insured for UM coverage under another policy are excluded from UM coverage under Wohl’s Motorists policy.
{¶ 33} So, the provision effectively defines “insured” as including:
{¶ 34} “Any other person occupying your covered auto who is not a named insured or an insured member of the Wohl family for uninsured motorists coverage under another policy.”
{¶ 35} Given the specificity of the definition of “family member,” the last-antecedent rule becomes even more powerful in this case. The last-antecedent *282rule states that “ ‘referential and qualifying words and phrases, where no contrary intention appears, refer solely to the last antecedent * * *.’ ” Indep. Ins. Agents of Ohio v. Fabe (1992), 63 Ohio St.3d 310, 314, 587 N.E.2d 814, quoting Carter v. Youngstown (1946), 146 Ohio St. 203, 209, 32 O.O. 184, 65 N.E.2d 63. A corollary to that rule is that “the presence of a comma before the qualifying phrase is evidence the qualifier is intended to apply to all antecedents instead of only the immediately preceding one.” In re Sehome Park Care Ctr., Inc. (1995), 127 Wash.2d 774, 781-782, 903 P.2d 443.
{¶ 36} The qualifying phrase at issue here is “for uninsured motorists coverage under another policy.” The majority would have it modify not just “family member,” the last antecedent, but also “named insured.” First, there is no comma before the phrase “for uninsured motorists coverage under another policy” to indicate that it applies to both “named insured” and “family member.” Second, the majority assumes that “named insured” and “family member” are of the same generalizing character. They are not. “Family member” is a personalized, definitive set of people, members of the Wohl family, already recognized in other parts of the policy; “named insured,” under the majority’s interpretation, covers a limitless number of unknown potential occupants of the vehicle. This is not an instance of like things being covered by the same qualifying phrase. The majority’s interpretation of “named insured” and the policy’s definition of “family member” are of dissimilar character. Thus, the sentence, in context, yields no reason not to apply the last-antecedent rule. There is no grammatical or logical reason to believe that “for uninsured motorists coverage under another policy” modifies both “named insured” and “family member.”
{¶ 37} We can also look to the rest of the policy for context. Elsewhere in the policy, the term “family member” operates as a limiter of coverage. For UM coverage, for instance, “uninsured motor vehicle” does not include any vehicle owned or operated by a family member. Thus, an insured cannot recover under UM coverage if the accident involves an uninsured automobile driven by a family member. Motorists sees the familial relationship as a reason to draw distinctions.
{¶ 38} Also, the majority’s interpretation leaves the holder of the policy without knowledge of who actually is covered by UM coverage when riding in the policy holder’s vehicle. The extent of a passenger’s UM coverage under the passenger’s own policy is unknown to Motorists’ insured. However, a Motorists insured is aware of any other coverage a member of his own family might have.
{¶ 39} Finally, the rest of the policy establishes that passengers are insured for liability coverage and for medical payment. The policy clearly indicates a breadth of coverage beyond the vehicle’s owner, and the UM coverage does not clearly veer from that breadth of coverage.
James J. Slattery Jr., pro se; and John H. Burlew, for appellee James J. Slattery.
Freund, Freeze & Arnold, and T. Andrew Vollmar, for appellant, Motorists Mutual Insurance Company.
Jenks, Pyper & Oxley Co., L.P.A., P. Christian Nordstrom, and Scott G. Oxley, for appellee American States Insurance Company.
Gallagher, Gams, Pryor, Tallan & Littrell, L.L.P., and James R. Gallagher, urging reversal for amicus curiae, State Farm Mutual Automobile Insurance Company.
{¶ 40} The only interpretation of the policy language, given our rules of construction and the policy’s own definitional rules, is that paragraph 2 of the definition of “insured” excludes from “any other person occupying your covered auto” (1) the named insured, Wohl, and (2) Wohl family members who are insured under other UM policies. Slattery fits under neither exclusion.
{¶ 41} Since Wohl and her family members are already included under the first paragraph defining an insured for purposes of UM coverage as “[y]ou or any family member,” the limiting language of the second paragraph is without practical effect. But there is no other way to interpret the policy without ignoring the contract term “family member.”
{¶ 42} Our language has rules, and our courts have rules to interpret language. Motorists urges us to forget those rules and to remember their own first rule of insurance contract interpretation: coverage denied. The majority accepts that rule and applies it here.